Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered October 20, 2003, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
During the early morning hours of October 5, 1997, defendant and a codefendant unlawfully entered a home in the Town of Veteran, Chemung County, in search of valuables. When they encountered a female occupant, they restrained her and took turns raping her. She died of strangulation during the attack and the two threw her lifeless body down the stairs to make her death look accidental. They then set fire to the home and fled the scene. After a five-year police investigation, defendant was charged in a 10-count indictment with numerous crimes, including murder in the second degree. He pleaded guilty to this charge in full satisfaction of the indictment and, in return, County Court agreed not to sentence him to the maximum term of imprisonment of 25 years to life. Defendant was thereafter sentenced to 22 years to life in prison and now appeals.
Defendant’s contention that the sentence is harsh and excessive is unpersuasive. Although he was only 17 years old at the time of the crime and cooperated with authorities in the prosecution of the codefendant, defendant has a particularly lengthy criminal history, which includes numerous juvenile offenses as well as a violent felony committed while he was an adult. In addition, the circumstances surrounding the crime can only be described as horrific, culminating in the senseless and brutal murder of a woman alone in her home. Therefore, we find no extraordinary circumstances or an abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Hickey, 251 AD2d 748, 749 [1998], lv denied 92 NY2d 898 [1998]; People v Alburger, 248 AD2d 746, 747 [1998], lv denied 91 NY2d 1004 [1998]).
*777Cardona, P.J., Crew III, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.